The plaintiff in error was convicted in the district court of Grady county on a charge of robbery with firearms, and was sentenced to serve a term of five years in the state penitentiary.
The judgment in this case was rendered on May 3, 1927, and the appeal was lodged in this court November 4, 1927, more than six months from the date the judgment was rendered. Section 2808, Comp. Stat. 1921, in part reads:
"* * * In felony cases the appeal must be taken within six months after the judgment is rendered."
The statute fixes the time for appeal, and this court is without power to extend the terms of the statute, and when, as in this case, the appeal is filed after the expiration of the six-month period, this court does not acquire jurisdiction, and the attempted appeal must be dismissed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 12